DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 6-8, 10-18, and 20-21 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 1, Line 2, “to tissue” should be amended to recite “to a tissue.”
Regarding Claims 6-7, the acronym “VIM” should be changed to “ventral intermediate nucleus (VIM).”
Regarding Claim 7, “within a radius” should be changed to “is within a radius.”
Regarding Claim 8, “wherein applying the energy comprises the energy as high intensity focused ultrasound (HIFU) energy” should be changed to “wherein applying the energy comprises applying high intensity focused ultrasound (HIFU) energy.”
Regarding Claims 10-11, “for a period of time” should be changed to “is continued for a period of time.” 
Regarding Claims 12-13, the degree sign should be changed to “°C”.
Regarding Claims 10-17, according to the suggested amendment for Claim 8 as stated above, “wherein applying the energy” in Claims 10-17 should be changed to “wherein applying high intensity focused ultrasound (HIFU) energy.”
Regarding Claims 18, 20, and 21, “wherein inducing the weight loss” should be changed to “wherein inducing the weight loss in the subject.”

Claim Rejections - 35 USC § 112
First Paragraph:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18-19 and their dependent claims 2-17, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1 and their dependent claims 2-17, and 20-21, the claims utilize the step of modifying the tissue or the tissue activity, inducing weight loss in the subject, and Claims 18-19 further state that inducing weight loss comprises selectively suppressing the subject’s appetite. However, it is unknown how this is accomplished by only applying energy to thalamic nuclei.
Going through the Wands factors illustrates that one skill in the art would not be able to take the present disclosure and be able to make or use the invention as described. (see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998); See also MPEP § 2164.01(a)). It is notable that “While the analysis and conclusion of a lack of enablement are based on the [Wand] factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” (see MPEP § 2164.04).
(A) The breadth of the claims: the claim language is seen as broad. The claims only recite “inducing weight loss” and “selectively surpassing the subject’s appetite.” However, there are no steps mentioned or described to utilize the broad scope of the claim and achieve the intended result as claimed by the Applicant. The limitations in the claim do not provide any more detail as to how the weight loss or surpassing the subject’s appetite could be achieved. 
With regard to the phrase “modifying the tissue or the tissue activity,” neither the claims nor the specification clearly defines the scope of “modification.” The specification only provides that “modification comprises thermal ablation or stimulation of targeted structures in the brain” (see Spec. Page 3) or “comprises modification of secretion of neurotransmitters or hormones, tissue affinity and transmission in neuronal tracts.” (see Spec. Page 13). The Applicant does not indicate whether the modification is limited to the tissue ablation or includes all types of modifications of tissue or tissue activity such as physiological, biological, etc. The Applicant also does not disclose whether the modification would result in improvement of the tissue activity or limit the tissue activity. Therefore, according to the disclosure the Applicant does not provide direct guidance or direction regarding the scope and effects of the claimed modification of the tissue, and does not clearly disclose how a person of skill in the art would make or use the claimed invention by modifying the tissue or tissue activity to induce weight loss.
 (B) The nature of the invention: the nature of the invention is that of using particular therapeutic methods with detailed information for performing the underlying steps in order to achieve the proposed weight loss and selective appetite suppression.
(C) The state of the prior art: according to the specification (Page 1, Lines 15-26), focused ultrasound (FU) and high intensity focused ultrasound (HIFU), as known sources of ultrasound energy, 
(D) The level of one of ordinary skill: the level of ordinary skill is seen as a medical practitioner, medical researcher, or a biomedical practitioner.
(E) The level of predictability in the art: the art is related to diagnostic or therapeutic methods in the field of medicine that requires lots of experimentations to tailor the methods to achieve particular results under specific conditions. Notably, the efficacy and details of the methods are heavily dependent on extensive experiments on human and living organism. In particular, the instant application involves high-risk methods such as manipulation of thalamic tissue which significantly heightens the difficulty of the experimentations.
(F) The amount of direction provided by the inventor: the Applicant provides general information regarding a research on patients who suffered from a special kind of disease, essential tremor (ET). The Applicant mentions that the patients underwent MR guided Focused Ultrasound (MRgFUS) VIM thalamotomy which resulted in weight loss. (see Spec. Page 5, Lines 23-28). 
However, there are no specific steps disclosed as to how the weight loss is induced as claimed under Claim 1. The disclosure of the instant application mainly describes the observations of medical conditions of specific patients who have undergone MR guided Focused Ultrasound (MRgFUS) VIM thalamotomy without discussing the details of the steps taken to achieve weight loss by applying energy as claimed under Claim 1. In different sections of the specification, the Applicant states various conditions regarding applying energy by a 650 kHz focused ultrasound system such as applying energy to specific targets (see Spec. Page 9 Lines 4-9), modifying the tissue by creating ablative lesions (Spec. Page 
(G) The existence of working examples: the Applicant discloses the results of a medical research. However, as stated under section (F) above, the descriptions lacks necessary details and working examples regarding the steps taken to modify the tissue or tissue activity to achieve the weight loss and selectively suppressing the appetite.
(H) The quantity of experimentation needed to make or use the invention based on the content: based on the disclosure, persons of skill in the art would need to conduct their own research to discover the details of the methods as claimed by the Applicant. In particular, the disclosed information includes experimentation on human, and in particular, on brain and thalamic nuclei which elevates the risks of the experimentation. One of skill in the art would need to conduct his/her own research to discover the details of applying energy to specific targets, modifying the tissue or tissue activity, inducing weight loss, and selectively suppressing the appetite. These missing steps may include the details of the energy source configuration, the required timings in each operation, period of treatment, the methods of 
In sum, most of the Wand factors, as discussed above, weigh in favor of the finding of the lack of enabling disclosure to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding dependent claims 2-17, and 20-21, the claims are rejected under 35 U.S.C. 112(a) based on their dependency on their parent claims as discussed above.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 16, the Specification of the instant application is silent as to the energy range for the “low energy sonication.” The Specification discloses that “applying intensity focused ultrasound (HIFU) energy includes applying energy of between 100 joules up to 35,000 joules,” (Page 3, Lines 21-22), and “the method includes generating between 1 and 3000 low energy sonications per treatment” )Page 4, Lines 1-2). However, the range low energy sonications remains unclear. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.

Second Paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what the Applicant defines as “the tissue activity” in Line 4.  The tissue activity may involve a wide range of activities such as biological, physiological, changes in blood flow, etc. However, it is unclear that “the tissue activity,” as claimed by the Applicant, refers to what type of activity.
Regarding Claim 2, it is unclear whether the claimed “a thalamic nucleus” refers to the same thalamic nucleus as claimed in Claim 1, or refers to another thalamic nucleus. If the Applicant is referring to the same thalamic nucleus, the Applicant should amend the claim to state “the thalamic nucleus.”
 Regarding Claim 3, the claim recites the limitation “the thalamic nuclei” in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In the parent claim, Claim 1, “the thalamic nucleus” is used in its singular form. However, in Claim 3, Line 3, the claim recites the phrase “the thalamic nuclei” in its plural form.
Regarding Claim 4, it is unclear what the Applicant deems as “tissue affinity.” According to the Specification of the instant application, “For some applications the method comprises brain tissue modification, modification of brain tissue activity and brain tissue stimulation manner to induce weight loss in a subject. For some applications, modification comprises modification of secretion of 
Regarding Claim 6, the claim recites the limitation “the thalamic VIM” in Line 2 and “Weight Reduction Inducing Region (WRIR)” in Lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. As such, for the purpose of the present office action, the Examiner would assume that Claim 6 is dependent upon Claim 5 that recites the limitation “a Weight Reduction Inducing Region (WRIR)” (Claim 5, Line 2).
Regarding Claim 7, the claim recites the limitation “the thalamic VIM” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 16, the Specification of the instant application is silent as to the energy range for the “low energy sonication.” The Specification discloses that “applying intensity focused ultrasound (HIFU) energy includes applying energy of between 100 joules up to 35,000 joules,” (Page 3, Lines 21-22), and “the method includes generating between 1 and 3000 low energy sonications per treatment” )Page 4, Lines 1-2). However, the range low energy sonications remains unclear. Accordingly, it is herein asserted that the Specification is unclear as to the scope/ranges of the “low energy sonications.” 
Regarding Claim 19, In the Specification (Page 4, Lines 25-28), the Applicant states “a method is provided for inducing weight loss in a subject by selectively suppressing the subject's appetite includes suppression of food craving and food seeking behavior for carbohydrates and sweets while maintaining appetite for sustenance.” In multiple instance, the Specification refers to “sweet carbohydrates,” “carbohydrates and sweets,” and “sustenance.” (see Spec. Pages 3-5, 13). However, it is unclear what distinguishes carbohydrates from sweets/sustenance, and what is defined as carbohydrates, sweets, and sustenance.
Regarding Claim 21, the claim recites the limitation “the application of the treatment” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear that whether “the application of the treatment,” as stated in Claim 21, refers to “applying energy to tissue,” as claimed under Claim 1, or refers to another type of treatment.
Regarding dependent claims 5, 9-11, and 13-18, the claims are rejected under 35 U.S.C. 112(b) based on their dependency on their parent claims as discussed above

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand (ANAND BK, BROBECK JR. Hypothalamic control of food intake in rats and cats. Yale J Biol Med. 1951;24(2):123-140; available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2599116/pdf/yjbm00333-0041.pdf).
Regarding Claim 1, Anand discloses a method comprising: 

modifying the tissue or the tissue activity (Page 123, Heading: Materials And Method, wherein “electrolyte lesions were placed in different areas of the hypothalamus”); and
inducing weight loss in the subject (see Page 124, Heading: Results, wherein the “weight gradually fell”; Page 135, Heading: Discussion).
Regarding Claim 2, Anand discloses wherein modifying the tissue comprises creating an ablative lesion and/or stimulating at least a portion of a thalamic nucleus (Page 123, Heading: Materials And Method, wherein “electrolyte lesions were placed in different areas of the hypothalamus”).
Regarding Claim 3, Anand discloses wherein modifying the tissue comprises creating an ablative lesion and/or stimulating at least a portion of neuronal tracts in propinquity to the thalamic nuclei (Page 123, Heading: Materials And Method, wherein “electrolyte lesions were placed in different areas of the hypothalamus”).
	Regarding Claim 4, Anand discloses wherein modifying the tissue activity comprises one or more of modification of secretion of neurotransmitters or hormones, tissue affinity and transmission in neuronal tracts (Page 123, Heading: Materials And Method, wherein “electrolyte lesions were placed in different areas of the hypothalamus”; Page 124, Section I, wherein “12 rats had large lesions in the hypothalamus, which not only destroyed the medial hypothalamus” which this would inherently result in the elimination of the tissue activity or its functional behavior).
Regarding Claim 5, Anand discloses wherein the portion of the thalamic nucleus comprises a Weight Reduction Inducing Region (WRIR). (Page 124, Section I, wherein modification of specific regions in thalamic nuclei results in weight loss induction, therefore, we can interpret those regions as Weight Reduction Inducing Regions).
Regarding Claim 6, Anand discloses wherein the Weight Reduction Inducing Region (WRIR) is in propinquity to the thalamic VIM. (Page 124, Section I. wherein “lesions … were placed in and near the ventromedial nucleus”; and “the electrode was localized 1 mm. lateral to the midline”; Page 123, Heading: Materials and Methods, wherein Horsley-Clark method is used; Page 136, Fig. 18, wherein specific target coordinates are illustrated showing that the targeted regions are within the 2.5 mm radius of ventromedial nucleus). 
According to the Specification of the instant application, the “tissue of a thalamic nucleus and/or neuronal tracts in propinquity to the thalamic nucleus within a radius of less than 10 mm of the thalamic VIM defined as a Weight Reduction Inducing Region (WRIR).” (see Spec. Page 10, Lines 10-12).
Regarding Claim 7, Anand discloses wherein applying the energy to the tissue of the thalamic nucleus within a radius of less than 10 mm of the thalamic VIM. (Page 124, Section I. wherein “lesions … were placed in and near the ventromedial nucleus”; and “the electrode was localized 1 mm. lateral to the midline”; Page 123, Heading: Materials and Methods, wherein Horsley-Clark method is used; Page 136, Fig. 18, wherein specific target coordinates are illustrated showing that the targeted regions are within the 2.5 mm radius of ventromedial nucleus).
Regarding Claim 18, Anand discloses wherein inducing weight loss comprises selectively suppressing the subject's appetite (Page 124, Section I, the sentence “Twelve of these 14 ate a very little food for a few days ( 2-7), and then completely stopped” can be interpreted as selectively changing the eating behavior.)
According to the Specification, the term “selectively” includes “suppressing the appetite of the subject for eating between meals, food seeking behavior, emotional eating or craving sweet carbohydrates, while generally not suppressing the appetite of the subject for meals” (see Spec. Page 13) or “suppressing the subject's appetite includes suppression of food craving and food seeking behavior for carbohydrates and sweets while maintaining appetite for sustenance.” (see Spec. Page 4). 
Regarding Claim 19, Anand discloses wherein selectively suppressing the subject's appetite comprises suppression of food craving and food seeking behavior for carbohydrates and sweets while maintaining appetite for sustenance (Page 128-129, Section II. Wherein changes in appetite and eating behavior were made; Page 124, Section I, the sentence “Twelve of these 14 ate a very little food for a few days ( 2-7), and then completely stopped” can be interpreted as selectively changing the food seeking behavior).
As discussed under 112(b) rejections, regarding Claim 19, In multiple instance, the Specification refers to “sweet carbohydrates,” “carbohydrates and sweets,” and “sustenance.” (see Spec. Pages 3-5, 13). However, it is unclear what distinguishes carbohydrates from sweets/sustenance, and what is defined as carbohydrates, sweets, and sustenance. Therefore, the Examiner would assume that any changes in food seeking behavior would result in changes in the subject’s appetite for various kinds of foods that may include carbohydrates, sweets, and sustenance.
Regarding Claim 20, Anand discloses wherein inducing the weight loss comprises reducing at least 3% of a weight of the subject (Page 124 first paragraph, “female albino rats weighing about 250 g”; Page 128 subsection II.A.(i) “after losing between 90 and 130 grams in weight …”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (see the complete citation above under 102 rejections), and further in view of Bucknor (Bucknor MD, Rieke V, Do L, Majumdar S, Link TM, Saeed M. MRI-guided high-intensity focused ultrasound ablation of bone: evaluation of acute findings with MR and CT imaging in a swine model. J Magn Reson Imaging. 2014;40(5):1174-1180. doi:10.1002/jmri.24451; available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4059783/pdf/nihms529373.pdf).
Regarding Claim 8, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein said energy source comprises a high intensity focused ultrasound (HIFU) source, and wherein applying the energy comprises applying the energy as high intensity focused ultrasound (HIFU) energy.
Bucknor further teaches wherein said energy source comprises a high intensity focused ultrasound (HIFU) source, and wherein applying the energy comprises applying the energy as high intensity focused ultrasound (HIFU) energy. (Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue).
Anand (published in 1951) utilized invasive methods available at the time of his/her disclosure to create electrolytic lesions (modify thalamic tissue/ablate) to assess the changes in eating behavior of the subjects. In particular, in Anand, “The lesions were made with a unipolar electrode, by a direct current for 15 seconds, its intensity ranging from 0.8 to 2 milliamperes depending upon the size of the lesion desired (see Anand, Page 123, Heading: Material and Methods, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the energy source, as taught by Anand, with modern HIFU-based methods and energy sources with specific features, like taught by Bucknor, in order to offer “multiple advantages high precision of energy delivery, the lack of adjacent tissue toxicity, and the completely non-invasive approach (see Bucknor, Page 2, first Paragraph). Such HIFU-based methods can be used to modify or thermally ablate the target tissue in a targeted region (Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph).
	Regarding Claim 9, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying high intensity focused ultrasound (HIFU) energy comprises applying energy of between 100 joules up to 35,000 Joules.
	Bucknor further teaches wherein applying high intensity focused ultrasound (HIFU) energy comprises applying energy of between 100 joules up to 35,000 Joules (Page 1, Abstract, Materials and Methods, “The energy dosed to the distal target was higher (419±19 J) than the proximal
target (324±17 J)”).
	Generally, differences in energy ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As discussed in the motivation for Claim 8, stated above, according to Bucknor, HIFU-based methods can be used to modify or thermally ablate the target tissue in a targeted region (see Bucknor, Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph). Furthermore, Bucknor has shown that HIFU with 4-6 sonications in 20 second intervals, with the energy between 300-440 Joules (low energy-high energy), can increase the targeted tissue temperature up to 67-70 °C, and accordingly can ablate living organisms/tissues (see Bucknor Page 3, last Paragraph; Page 4, first Paragraph; Page 5, last Paragraph; Page 6, first Paragraph). Therefore, although, Bucknor applies the proposed energy ranges for bone tissue ablation, it would have 
	Regarding Claim 10, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy for a period of time between 5 and 40 seconds.
	Bucknor further teaches wherein applying the energy for a period of time between 5 and 40 seconds (Page 3, last paragraph, “Each focal spot sonication lasted 20 seconds in duration”).
	Generally, differences in time ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As discussed in the motivation for Claim 8, stated above, HIFU-based methods can be used to modify or thermally ablate the target tissue in a targeted region (see Bucknor, Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph). Furthermore, Bucknor has shown that HIFU with 4-6 sonications in 20 second intervals, with the energy between 300-440 Joules (low energy-high energy), can increase the targeted tissue temperature up to 67-70 °C, and accordingly can ablate living organisms/tissues (see Bucknor Page 3, last Paragraph; Page 4, first Paragraph; Page 5, last Paragraph; Page 6, first Paragraph). Therefore, although, Bucknor applies the proposed time ranges for bone tissue ablation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/optimize the time ranges/intervals for the application of high intensity focused ultrasound 
	Regarding Claim 11, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy for a period of time between 0.5 second and 60 minutes.
	Bucknor further teaches wherein applying the energy for a period of time between 0.5 second and 60 minutes (Page 3, last paragraph, “Each focal spot sonication lasted 20 seconds in duration”).
	Same motivation as Claim 10 stated above.
	Regarding Claim 12, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy to achieve a temperature at the target tissue of between 55-60 °C.
	Bucknor further teaches wherein applying the energy to achieve a temperature at the target tissue of between 55-60 °C (Page 4, first paragraph, “desired temperature increase to 60° C).
	Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As discussed in the motivation for Claim 8, stated above, HIFU-based methods can be used to modify or thermally ablate the target tissue in a targeted region (see Bucknor, Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph). Furthermore, Bucknor has shown that HIFU with 4-6 sonications in 20 second intervals, with the energy between 300-440 Joules (low energy-high energy), can increase the targeted tissue temperature up to 67-70 °C, and accordingly can ablate living organisms/tissues (see Bucknor Page 3, last Paragraph; Page 4, first Paragraph; Page 5, last Paragraph; Page 6, first Paragraph). Therefore, although, Bucknor applies the proposed temperature ranges for bone tissue ablation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the parameters of the high intensity focused ultrasound (HIFU) energy source, as taught by Anand and modified by Bucknor under Claim 8, to optimize the required desired temperature based on the targeted tissue to effectively modify/ablate the tissue or create lesions (see also Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph) as intended by Anand (see Anand, Page 123, last Paragraph).
	Regarding Claim 13, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy to achieve a temperature at the target tissue of between 40-50 °C.
	Bucknor further teaches wherein applying the energy to achieve a temperature at the target tissue of between 40-50°C (Page 4, first paragraph, “desired temperature increase to 60° C).
	Same motivation as Claim 12 stated above. 
Regarding Claim 14, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy in a form of sonications.
	Bucknor further teaches wherein applying the energy in a form of sonications (Page 1, Abstract, Materials and Methods, “Each target was dosed with 4 or 6 sonications”).
with 4-6 sonications in 20 second intervals, with the energy between 300-440 Joules (low energy-high energy), can increase the targeted tissue temperature up to 67-70 °C, and accordingly can ablate living organisms/tissues (see Bucknor Page 3, last Paragraph; Page 4, first Paragraph; Page 5, last Paragraph; Page 6, first Paragraph). Therefore, although, Bucknor applies the proposed energy in form of sonications in with specific time intervals to bone tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/optimize the energy application of the high intensity focused ultrasound (HIFU) energy source to be in form of sonications based on the targeted living tissue to effectively apply the energy to living organisms/tissues [such as thalamic nuclei] and modify/ablate the tissue or create lesions (see also Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph) as intended by Anand (see Anand, Page 123, last Paragraph).
Regarding Claim 15, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy in a form of sonications and generating between 1 and 28 sonications per treatment.

	Same motivation as Claim 14 stated above. 
Regarding Claim 16, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy in a form of sonications and generating between 1 and 3000 low energy sonications per treatment.
	Bucknor further teaches wherein applying the energy in a form of sonications and generating between 1 and 3000 low energy sonications per treatment (Page 4, first paragraph & Page 6, first paragraph, wherein 4-6 sonications are used and wherein the energy ranged from 300 to 360 Joules is used for the low energy proximal ablation).	
Generally, differences in energy ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As discussed in the motivation for Claim 8, stated above, HIFU-based methods can be used to modify or thermally ablate the target tissue in a targeted region (see Bucknor, Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph). Furthermore, Bucknor has shown that HIFU with 4-6 sonications in 20 second intervals, with the energy between 300-360 Joules (low energy), can increase the targeted tissue temperature up to 67-70 °C, and accordingly can ablate living organisms/tissues (see Bucknor Page 3, last Paragraph; Page 4, first Paragraph; Page 5, last Paragraph; Page 6, first Paragraph). Therefore, although, Bucknor applies the proposed energy in form of low energy sonications to bone tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 17, Anand discloses all the limitation of Claim 1 as stated above. However, Anand is silent as to wherein applying the energy under guidance of Magnetic Resonance Imaging (MRI).
Bucknor further teaches wherein applying the energy under guidance of Magnetic Resonance Imaging (MRI). ((Page 1, Abstract, Materials and Methods; Page 2, first paragraph).
In light of KSR, the combination of prior art elements according to known methods to yield predictable results would render the claim obvious. Here, according to Bucknor, an MRI device and a HIFU energy source, as known elements in the art, can be combined to form an MR Guided High-Intensity Focused Ultrasound method/system, as a known “powerful technique for thermally ablating focal lesions.” (see Bucknor, Page 2, first paragraphs). Furthermore, Bucknor teaches that such combination “offers multiple advantages compared to other forms of focal ablation including the high precision of energy delivery, the lack of adjacent tissue toxicity, and the completely non-invasive approach.” (see Bucknor, Page 2, first paragraphs). Bucknor also successfully applies this combination for abating the bone tissue. (see Bucknor, Page 1, Heading: Materials and Methods). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine theses known elements, HIFU and MRI, like taught by Bucknor, to modify or thermally ablate the target tissue in a targeted region (Page 1, Abstract, Materials and Methods, wherein HIFU is used as a source of energy to modify tissue; Page 2, first paragraph) and to .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (see the complete citation of the reference above under 102 rejections), in view of Bucknor (see the complete citation of the reference above), and further in view of NHLBI (National Heart, Lung, and Blood Institute (NHLBI) in cooperation with The National Institute of Diabetes and Digestive and Kidney Diseases, Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults, National Institutes of Health (NIH), NIH Pub. No. 98-4083 (September 1998); available at https://www.nhlbi.nih.gov/files/docs/guidelines/ob_gdlns.pdf).
Regarding Claim 21, Anand in view of Bucknor discloses all the limitation of Claim 15. However, Anand as modified by Bucknor is silent as to wherein inducing the weight loss comprises inducing the weight loss over a period of at least three months from the application of the treatment.
Whiting further teaches wherein inducing the weight loss comprises inducing the weight loss over a period of at least three months from the application of the treatment (Page 95, “Weight loss should be about 1 to 2 lb/week for a period of 6 months”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight reduction method, as taught by Anand and modified by Bucknor, to be performed over a period of at least three months, like taught by Whiting, in order to reduce body weight by approximately 10 percent from baseline according to the prescribed guidelines by health organizations such as NHLBI, to decrease blood pressure, lower elevated levels of total cholesterol and blood glucose levels. (Page 95).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishelevich discloses methods and systems for non-invasive neuro-modulation of nerves using ultrasound transducers to treat migraine and cluster headaches (US 20110196267 A1). Mishelevich discloses methods and systems for optimized deep or superficial deep-brain stimulation using multiple therapeutic modalities (US 20170246481 A1). Darrow discloses a method of positioning an ultrasound transducer system to direct focus ultrasound energy into a subject’s tissue including target nerves (US 20200121960 A1). Mishelevich discloses methods and systems for optimized deep or superficial deep-brain stimulation using multiple therapeutic modalities impacting one or more points in a neural circuit (US 20160001096 A1). Boveja discloses a method and system for ablating selected portions of a living tissue (US 20070016274 A1). Mei discloses a method for determining an ultrasound focus location in a thermal image including obtaining an MRI thermal image (US 20190320904 A1). Sato discloses methods and systems for coupling ultrasound to the body, including to the head (US 10413757 B2). Lee discloses the brain responses to sugars, sweet taste receptors (Lee AA, Owyang C. Sugars, Sweet Taste Receptors, and Brain Responses. Nutrients. 2017;9(7):653. Published 2017 Jun 24. doi:10.3390/nu9070653; available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5537773/pdf/nutrients-09-00653.pdf). Whiting discloses a method of deep brain stimulation of the lateral hypothalamic area as a potential treatment .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793